 


110 HR 6759 IH: Renew Through Green Jobs Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6759 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Space introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the renewable electricity production credit and to require the Secretary of Labor to establish a program to provide for workforce training and education, at institutions of higher education, in the fields of renewable energy and efficiency, green technology, and sustainable environmental practices. 
 
 
1.Short titleThis Act may be cited as the Renew Through Green Jobs Act of 2008. 
2.Extension of renewable electricity production credit 
(a)In generalSubsection (d) of section 45 of the Internal Revenue Code of 1986 is amended— 
(1)in paragraph (1) by striking , and before January 1, 2009, 
(2)in paragraph (2)(A)— 
(A)in clause (i) by striking , and before January 1, 2009, and 
(B)in clause (ii) by striking before January 1, 2009,, 
(3)in paragraph (3)(A)— 
(A)in clause (i) by striking and before January 1, 2009, and 
(B)in clause (ii) by striking before January 1, 2009 and inserting before, on, or after the date of the enactment of this subclause, 
(4)in paragraph (4) by striking and before January 1, 2009 ( and inserting (and before, and 
(5)in paragraphs (5), (6), (7), (8), and (9), by striking and before January 1, 2009 each place it appears.  
(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
3.College sustainability 
(a)DefinitionIn this section, the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(b)Workforce training and education in renewable energy and efficiency, green technology, and sustainable environmental practicesFrom funds made available under subsection (d), the Secretary of Labor shall carry out a sustainability workforce training and education program. In carrying out the program, the Secretary shall award grants to institutions of higher education to provide workforce training and education in industries and practices, such as— 
(1)alternative energy, including wind and solar energy; 
(2)green construction, green retrofitting, and green design; 
(3)green chemistry, green nanotechnology, or green technology; 
(4)water and energy conservation; 
(5)recycling and waste reduction; 
(6)sustainable agriculture and farming; and 
(7)sustainable culinary practices. 
(c)Award considerationsOf the funds made available under subsection (b) for a fiscal year, not less than $50,000,000 shall be awarded to institutions of higher education with existing (as of the date of the award) sustainability programs that lead to certificates or degrees in 1 or more of the industries and practices described in paragraphs (1) through (7) of subsection (b). 
(d)Authorization of appropriationsThere are authorized to be appropriated and there are appropriated to carry out this Act $100,000,000 for fiscal year 2009 and each subsequent fiscal year. 
 
